NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted January 6, 2015* 
                                Decided January 6, 2015 
                                             
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD D. CUDAHY, Circuit Judge 
                           
                          JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐2540 
 
TAJUDEEN LASISI,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 13 C 5293 
FOLLETT HIGHER EDUCATION                          
GROUP, INC.,                                     Ronald A. Guzmán, 
      Defendant‐Appellee.                        Judge. 
                                              

                                       O R D E R 

       Tajudeen Lasisi worked for Follett Higher Education Group, Inc., as a Senior 
Programmer Analyst installing, analyzing, and maintaining computer programs. He 
was fired after roughly a year and a half on the job and sued the company under the 

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 

 
No. 14‐2540                                                                          Page 2 
 
Americans with Disabilities Act, 42 U.S.C. §§ 12112(a), 12203(a). Lasisi alleges that he 
was disabled by a herniated disc in his spine and the adverse effects of medication, that 
Follett refused to accommodate his disability, and that the company disciplined and 
fired him in retaliation for his accommodation requests. After Lasisi failed to participate 
in discovery and disregarded discovery orders, the district court sanctioned him by 
barring him from submitting evidence in response to Follett’s motion for summary 
judgment. The court then granted summary judgment for Follett. Lasisi challenges these 
decisions on appeal, but we find no error and thus affirm the judgment. 

       From the get‐go, Lasisi’s prosecution of the suit (which Follett had removed from 
state court) was sporadic. He missed the first two status hearings, prompting the district 
judge to threaten sanctions. Eventually the district judge set a schedule that gave the 
parties four months (until March 2014) to conduct fact discovery, and the case was 
referred to a magistrate judge for discovery supervision. See 28 U.S.C. § 636(b)(1)(A); 
FED. R. CIV. P. 72(a). Follett later moved to compel discovery responses, contending that 
Lasisi was ignoring interrogatories, requests for production, and attempts to schedule 
his deposition. The magistrate judge granted the motion after Lasisi failed to attend a 
hearing on it. The judge gave Lasisi three weeks to respond to Follett’s discovery 
requests and ordered him to provide a date on which he would submit to a deposition. 

       During the next two months of discovery, Lasisi did not obey the judge’s order, 
but he did amend his complaint. Two weeks after amending, Lasisi missed another 
status hearing. The district judge ordered him to appear the following month or face 
possible sanctions, including dismissal of the suit. Lasisi appeared at the next hearing 
and moved to extend the discovery deadline, arguing that he had been ill and that his 
medication had made him lethargic. The district judge granted the motion in part, giving 
Lasisi more time to arrange for his deposition.  

        When its discovery requests still went unanswered, Follett moved the magistrate 
judge for rule to show cause why Lasisi should not be sanctioned for failing to comply 
with the order compelling discovery. The company stated that Lasisi had not produced 
documents, responded to interrogatories, or made himself available for a deposition as 
ordered by the court. Follett asked the court to dismiss the suit or bar Lasisi from 
testifying or presenting any undisclosed evidence. The magistrate judge concluded (at a 
hearing at which Lasisi failed to appear) that Lasisi had violated the order compelling 
discovery and recommended that the district judge bar him from offering any evidence 
in opposition to summary judgment or at trial. 

 
No. 14‐2540                                                                          Page 3 
 
       After discovery ended, Follett moved for summary judgment, contending that it 
had accommodated Lasisi and that it had fired him for poor performance. The 
company’s evidence showed that Follett warned Lasisi seven months before his firing 
that his job performance was subpar and discharged him because it did not improve. The 
evidence also showed that Lasisi had requested and received two accommodations. 
Shortly after starting the job, he had requested an ergonomic chair, which the company 
had provided. Months later, Lasisi had asked that his assignment be “restructured” or 
that he be assigned a different position. His doctor had recommended that Lasisi avoid 
repetitive tasks, take breaks every four hours, and limit “analytical tasks to two per 
hour.” Follett offered the accommodations recommended by Lasisi’s doctor, but Lasisi 
refused to accept them, insisting instead on a different position where he would not have 
to read e‐mails or respond to users. 

        In response to the motion for summary judgment, Lasisi asked for more time for 
discovery, raising two grounds. He maintained that the judge scheduled discovery in 
violation of Federal Rule of Civil Procedure 26(f) because the parties had never held a 
discovery conference or prepared a discovery plan as required by that rule. And he 
contended that, although he had responded to some discovery requests, he could not 
respond to others because he had been extremely ill and incapacitated by his medication 
during the discovery period. He furnished no evidence that he had answered discovery, 
but he did submit a doctor’s note stating that Lasisi “was unable to work intermittently 
from January to April 2014 due to illness (severe recurrent flare up of cluster migraines 
and vertigo).” The district judge denied Lasisi’s request for more time and ordered him 
to respond to Follett’s motion for summary judgment, which he did. Lasisi contended 
that, although Follett had provided the ergonomic chair, the company had not 
accommodated his other request for accommodation. He also maintained that Follett’s 
negative assessment of his work performance was wrong because he had been given 
more work than other employees who held the same position. He supported his 
response with his own affidavit and a handful of e‐mails showing that he had requested 
an accommodation based on the side‐effects of his medication.  

       The case ended at summary judgment. Follett moved to strike Lasisi’s evidence 
and statement of facts as a sanction for his failure to answer discovery, as earlier 
recommended by the magistrate judge. The district judge accepted the recommendation 
and granted the motion. With no evidence supporting Lasisi’s disability claims, the 
judge granted Follett’s motion for summary judgment on them and relinquished 
supplemental jurisdiction over Lasisi’s state‐law claims. 

 
No. 14‐2540                                                                            Page 4 
 
       On appeal, Lasisi first challenges the district court’s decision to sanction him by 
barring him from submitting evidence at summary judgment, but we see no error. 
District courts enjoy wide discretion in supervising discovery and deciding whether to 
impose sanctions for disobedience of its orders. Hunt v. DaVita, Inc., 680 F.3d 775, 780 
(7th Cir. 2012). Furthermore, Federal Rule of Civil Procedure 37 authorizes a district 
judge to prohibit a party from submitting evidence as a sanction for disobeying a 
discovery order or failing to participate in discovery. FED. R. CIV. P. 37(b)(2)(A), (d)(3). 
And Rule 16(f) approves the same sanction against a party who “fails to appear at a 
scheduling or other pretrial conference” or “to obey a scheduling or other pretrial 
order.” FED. R. CIV. P. 16(f)(1)(A), (C).  

        The sanction here was reasonable. Lasisi repeatedly failed to attend hearings 
despite warnings from the court that this behavior invited the dismissal of his suit. Lasisi 
now asserts that he did not receive notice of those hearings. But he not only failed to 
raise this assertion before the district court, he also did not mention it until his reply brief 
on appeal, so it is waived. See Alam v. Miller Brewing Co., 709 F.3d 662, 668 n.3 (7th Cir. 
2013). Lasisi also repeatedly defied the court’s orders by refusing to answer discovery. 
He responds that illness explains his prolonged disobedience, but Lasisi needed to 
substantiate that excuse, see Moffitt v. Ill. State Bd. of Educ., 236 F.3d 868, 874–76 (7th Cir. 
2001); Hunt v. City of Minneapolis, 203 F.3d 524, 528 (8th Cir. 2000), and he did not. His 
doctor’s note merely says that he “intermittently” could not “work”; it does not suggest 
that he could never answer questions or furnish documents. The district court therefore 
permissibly found that Lasisi repeatedly and inexcusably flouted the rules of discovery, 
and imposed a sanction that was both authorized and reasonable. See Collins v. Illinois, 
554 F.3d 693, 696–97 (7th Cir. 2009). 

        Lasisi next argues that Follett misled the judge into sanctioning him by lying 
when it stated that he hadn’t responded to discovery requests. He refers in his appellate 
brief to two items not in the district court’s record: a document that he says he sent to 
Follett in response to the company’s request for production and a voicemail recording 
from opposing counsel’s secretary that he says shows that he did make himself available 
for a deposition. We cannot, however, consider materials that are not in the record. 
See McInnis v. Duncan, 697 F.3d 661, 664–65 (7th Cir. 2012); Hernandez v. HCH Miller Park 
Joint Venture, 418 F.3d 732, 736 (7th Cir. 2005); McClendon v. Ind. Sugars, Inc., 108 F.3d 789, 
795 (7th Cir. 1997). But even if we were to consider these materials, they do not show that 
the court erred. The record does not show that the document Lasisi has submitted on 
appeal was ever sent to Follett in response to its request for production. And the 

 
No. 14‐2540                                                                             Page 5 
 
recording, as best we can tell, is a voicemail from Follett’s attorney’s secretary telling 
Lasisi that the company would not schedule a deposition until he responded to its 
interrogatories. Thus it provides no basis for concluding that he properly made himself 
available.  

         Lasisi next argues that the district court denied him “due process” by scheduling 
discovery despite the parties’ failure to hold a discovery conference under Rule 26(f). But 
it is the parties’ responsibility to arrange a conference. See FED. R. CIV. P. 26(f)(2) (“The 
attorneys of record and all unrepresented parties that have appeared in the case are 
jointly responsible for arranging the conference . . . .”). Furthermore a district judge may 
issue a scheduling order without first receiving the parties’ report under Rule 26(f) so 
long as the judge consults “with the parties’ attorneys and any unrepresented parties.” 
FED. R. CIV. P. 16(b)(1)(B). Lasisi was present when the judge set the discovery schedule, 
and nothing in the record suggests that, at the time of that hearing, he objected to the 
absence of a conference under Rule 26(f). 

        Lasisi next contends that the district court abused its discretion when it refused to 
give him more time to complete discovery. But he did not move for an extension until 
two weeks after the discovery deadline had passed, so the court’s refusal to grant the 
extension was reasonable. See Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290 F.3d 843, 
850–51 (7th Cir. 2002). Lasisi replies that his illness explains his delay. But the discovery 
period was four months long, and he offers no reason why he could not have asked for 
an extension during that time. As shown by his amended complaint, which he filed a 
week before the discovery deadline, Lasisi was capable of communicating with the court 
even at a time that his doctor said he sometimes could not “work.” Accordingly the 
district court did not err in denying his request for more time.  See Johnson v. Kamminga, 
34 F.3d 466, 468 (7th Cir. 1994) (concluding that district court’s dismissal for failure to 
prosecute was not abuse of discretion, despite plaintiff’s contention that he had 
legitimate medical excuse, given inconsistencies in plaintiff’s story and history of delay).  

        Lasisi’s two remaining arguments challenge the district court’s award of 
summary judgment. The first argument is a procedural one; Lasisi contends that the 
district court should have barred Follett from submitting evidence at summary 
judgment because, he says, the company did not make the initial disclosures required by 
Rule 26(a). But even assuming that Follett failed to make these disclosures, Lasisi does 
not explain how he was harmed by the failure. See David v. Caterpillar, Inc., 324 F.3d 851, 
856–58 (7th Cir. 2003). In any case, Lasisi did not raise this argument before the district 

 
No. 14‐2540                                                                                Page 6 
 
court, so it is forfeited. See HyperQuest, Inc. v. N’Site Solutions, Inc., 632 F.3d 377, 382–83 
(7th Cir. 2011); Cnty. of McHenry v. Ins. Co. of the West, 438 F.3d 813, 819–20 (7th Cir. 2006). 

        Lasisi next maintains that the district court substantively erred when it ruled that 
no reasonable jury could find that Follett violated the ADA. But as plaintiff, Lasisi bears 
the burden of furnishing evidence of a violation, see Celotex Corp. v. Catrett, 477 U.S. 317, 
322–23 (1986), and with the sanction intact, he could submit none. Moreover, Follett’s 
evidence shows no basis for liability on the ground of failure to accommodate or 
unlawful adverse action. First, the company granted his two accommodation requests by 
providing an ergonomic chair and modifying his work tasks. Lasisi responds that he 
wanted to be reassigned, but he provided no explanation why that was necessary. 
Reassignment to a vacant position is sometimes a reasonable accommodation under the 
ADA. See E.E.O.C. v. United Airlines, Inc., 693 F.3d 760, 761 (7th Cir. 2012). But Follett 
cannot be liable for refusing to reassign Lasisi because he failed to justify the 
accommodation request with evidence of its necessity. See Reeves ex rel. Reeves v. Jewel 
Food Stores, Inc., 759 F.3d 698, 701–02 (7th Cir. 2014); Hoppe, 692 F.3d at 840. Moreover, the 
record contains no evidence of a vacant position for which Lasisi was qualified. Second, 
the company supplied evidence that it disciplined and fired Lasisi for the legitimate 
reason of his poor performance in the year leading up to his firing. Lasisi responds that 
the timing of the company’s final negative evaluation of his performance, which was 
contemporaneous with his request for reassignment, is evidence of pretext. On the facts 
of this case, however, an assertion of suspicious timing does not raise a genuine issue of 
pretext. See Martino v. W. & S. Fin. Group, 715 F.3d 195, 204–05 (7th Cir. 2013); Harper v. 
C.R. England, Inc., 687 F.3d 297, 313 (7th Cir. 2012). 

                                                                                   AFFIRMED.